DETAILED ACTION
Applicants’ filing of August 8, 2022, in response to the action mailed May 19, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claim 27 has been amended, and no claims have been added.  Claims 16-28 are pending.  
The elected invention is directed to  a method for screening candidate tubulin carboxypeptidases (TCP)-inhibitors comprising the steps of:
incubating a candidate compound to be tested with TCP and the biotinylate peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13); 
quantifying, by Mass Spectrometry, the biotinylated peptide Biotinyl-V-D-S­V-E-G-E-G-E-E-E--D-E-E-Y (SEQ ID NO: 13) and/or the biotinylated peptide Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12) present in the mixture obtained at the end of step (i); and 
determining whether the candidate compound is a TCP inhibitor from the results obtained in step (ii).

wherein, the TCP is a Vasohibin/SVBP complex.

Claims 16-26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 27-28, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is October 26, 2018, the filing date of PCT/EP2018/079448, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign application (EPO) 17306476.7 filed October 26, 2017.  However, said application does not disclose ‘Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E-Y (SEQ ID NO: 13)’ or ‘Biotinyl-V-D-S-V-E-G-E-G-E-E-E-D-E-E (SEQ ID NO: 12)’, as recited in claims 27-28.		 
AIA -First Inventor to File Status
Based on the effective filing date of October 26, 2018, the present application is being examined under the AIA , first to file provisions.

  
 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-28 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 27, the phrase “a biotinylated peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E­D-E-E-Y (SEQ ID NO: 13)” renders the claim indefinite.  It is unclear whether said phrase means (i) the biotinylated peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E­D-E-E-Y (SEQ ID NO: 13), (ii) any biotinylated peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E­D-E-E-Y (SEQ ID NO: 13)1, or (iii) any protein comprising the biotinylated peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E­D-E-E-Y (SEQ ID NO: 13).  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) the biotinylated peptide of sequence Biotinyl-V-D-S-V-E-G-E-G-E-E-E­D-E-E-Y (SEQ ID NO: 13).
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Based on amendment of claim 27 to recite use of ‘a vasohibin (VASH)/Small Vasohibin-Binding Protein (SVBP) complex’, the following rejection is made.
Claims 27 and 28 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  For reasons explained in the prior action (p7-8), the specification enables using the peptide of SEQ ID NO:  13 to identify inhibitors of the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).   
However, the specification does not reasonably provide enablement for any method using the peptide of SEQ ID NO:  13 to identify inhibitors of any complex of two proteins having tubulin carboxypeptidase (TCP) activity.  The instant application (Abstract) and applicants remarks (p10) provide the following structural definition for TCP: the "inventors found that major brain tubulin carboxypeptidase (TCP) is a complex of vasohibin-1 (VASH1) with the Small Vasohibin-Binding Protein (SVBP)".  The specification also provides the following functional definition for TCP (p1 ¶2): ‘In the detyrosination/ tyrosination cycle of tubulin, the C-terminal tyrosine of .alpha.-tubulin is removed by an elusive peptidase (TCP)’.  Thus, the instant claims encompass identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the two proteins have any structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 27-28 are so broad as to encompass any method for identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the two proteins have any structure.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of protein complexes broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired removal of the C-terminal tyrosine of .alpha.-tubulin requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen any two-protein complex having any structure for the desired utility or testing the effect of  multiple substitutions or multiple modifications of any successful protein, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In this regard, it is noted that applicants acknowledge that the identity of proteins that remove the C-terminal tyrosine of .alpha.-tubulin is ‘an elusive peptidase (TCP)’ (p1, line14). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 27-28, which encompasses methods for identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the complex proteins have any structure.  The specification does not support the broad scope of claims 27-28 because the specification does not establish: (A) any proteins, other than the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462), having the desired activity; (B) regions of any successful protein’s structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to protein structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods for identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the two proteins have any structure.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of protein complexes having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In support of their request that the prior enablement rejection be withdrawn, applicants provide the following arguments, which area relevant to the rejection above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the prior rejection.
(A) Reply:	Said review is acknowledged.
(B) With the instant amendment, Claim 27 is amended to define the claimed TCP to be a vasohibin (VASH)/Small Vasohibin-Binding Protein (SVBP) complex.
(B) Reply:	It is acknowledged that claim 27 has been so amended.  As explained in the rejection above, the instant application (Abstract) and applicants remarks (p10) provide the following structural definition for TCP: the "inventors found that major brain tubulin carboxypeptidase (TCP) is a complex of vasohibin-1 (VASH1) with the Small Vasohibin-Binding Protein (SVBP)".  The specification also provides the following functional definition for TCP (p1 ¶2): ‘In the detyrosination/ tyrosination cycle of tubulin, the C-terminal tyrosine of .alpha.-tubulin is removed by an elusive peptidase (TCP)’.  Thus, the instant claims encompass identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the two proteins have any structure.  This essentially infinite scope is not enabled by the application or the prior art.
 (C) With regard to expression constructs for VASH/SVBP complex, the Office points to the instant specification at Example 1, which discloses bicistronic plasmids which allow for expression of mouse vasohibin-1 (VASH-1) (accession number NM_ 177354) and mouse SVBP (accession number NM_024462).
(C) Reply:	It is aknowleged that the prior action discusses applicants use of the complex comprising mouse vasohibin-1 (VASH-1) (accession number NM_ 177354) and mouse SVBP (accession number NM_024462).
(D) With respect to the Office conclusion that specifically, mouse VASH-1/ mouse SVBP is enabled by the specification disclosure, the Applicant points out that Table 1 at page 12 of the specification, as filed, discloses known human Vasohibin/SVBP complex members, as well as the NCBI accession numbers which provide genetic information for one skilled in the art to express human Vasohibin/SVBP complexes for use in the claimed method.
(D) Reply:	It is acknowledged that table 1 provides the accession numbers for a human vasohibin 1, a human vasohibin 2, and a human SVBP.  However, the claims are not limited to mouse and human proteins.  In fact, the claims are not limited to naturally occurring proteins but encompass variants having any structure.
(E) Furthermore, the Applicant points out that the specification, as filed, at page 6 discloses that VASH/SVBP proteins are known in the art and that page 39 discloses that vasohibins are widely distributed in eukaryotes, have broad tissue expression, and vasohibin-1 (which is generally more expressed than vasohibin-2) is abundant in brain, heart and kidney.
The Applicant rebuts the rejection for lack of enablement on the basis that mammalian VASH/SVBP complexes are known in the art, and that human orthologs are specifically described and enabled by the specification disclosure such that one skilled in the art may express VASH/SVBP complexes according to the specification disclosure and may be utilized in the instantly claimed method without undue experimentation.
(E) Reply:	It is acknowledged that the specification, at page 39, discusses some naturally-occurring VASH/SVBP.  However, again, the claims are not limited to naturally occurring proteins but encompass variants having any structure.
Written Description
Based on amendment of claim 27 to recite use of ‘a vasohibin (VASH)/Small Vasohibin-Binding Protein (SVBP) complex’, the following rejection is made.
Claims 27-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite methods for identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin (TCP) wherein the two proteins have any structure2.  This is an essentially infinite genus, as the proteins may have any structure.  Only a single successful protein complex is disclosed in the specification and it is limited to the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462).  No other specific complexes of this claimed genus is disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of removing the C-terminal tyrosine of .alpha.-tubulin.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond the one disclosed that are listed above (the mouse vasohibin-1/SVBP complex (NM_177354 + NM_024462)) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus of vasohibin-1/SVBP complexes is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
In support of their request that the prior written description rejection be withdrawn, applicants provide the following arguments, which are relevant to the rejection above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the prior rejection.
(A) Reply:	Said review is acknowledged.
(B) With the instant amendment, Claim 27 is amended to define the claimed TCP to be a vasohibin (VASH)/Small Vasohibin-Binding Protein (SVBP) complex.
(B) Reply:	It is acknowledged that claim 27 has been so amended.  As explained in the rejection above, the instant application (Abstract) and applicants remarks (p10) provide the following structural definition for TCP: the "inventors found that major brain tubulin carboxypeptidase (TCP) is a complex of vasohibin-1 (VASH1) with the Small Vasohibin-Binding Protein (SVBP)".  The specification also provides the following functional definition for TCP (p1 ¶2): ‘In the detyrosination/ tyrosination cycle of tubulin, the C-terminal tyrosine of .alpha.-tubulin is removed by an elusive peptidase (TCP)’.  Thus, the instant claims encompass identifying inhibitors of any two-protein complex that removes the C-terminal tyrosine of .alpha.-tubulin wherein the two proteins have any structure.  This essentially infinite scope as not been described by the specification such that the skilled artisan would recognize possession at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single successful species of the claimed genus of vasohibin-1/SVBP complexes is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
 (C) The Applicant rebuts the Office conclusion that only a single Vasohibin/SVBP complex is disclosed, and points out that Table 1 at page 12 of the specification, as filed, discloses human Vasohibin/SVBP complex members known in the art, and lists NCB! accession numbers of the known human proteins.
(C) Reply:	It is acknowledged that table 1 provides the accession numbers for a human vasohibin 1, a human vasohibin 2, and a human SVBP.  However, the claims are not limited to mouse and human proteins.  In fact, the claims are not limited to naturally occurring proteins but encompass variants having any structure.
(D) Furthermore, the Applicant points out that the specification, as filed, at page 6 discloses that VASH/SVBP proteins are known in the art and that page 39 discloses that vasohibins are widely distributed in eukaryotes, have broad tissue expression, and vasohibin-1 (which is generally more expressed than vasohibin-2) is abundant in brain, heart and kidney.
(D) Reply: 	It is acknowledged that the specification, at page 39, discusses some naturally-occurring VASH/SVBP.  However, again, the claims are not limited to naturally occurring proteins but encompass variants having any structure.
(E) The Applicant submits that mammalian VASH/SVBP complexes are known in the art, and that human homologs are specifically described in the specification, as filed.
(E) Reply: 	See Reply (C)-(D) above.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Includes fragments of SEQ ID NO:  13.
        2 See discussion above under 35 USC 112, enablement.